FILED
                                                                      May 18 2020, 2:44 pm

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
                                IN THE

        Indiana Supreme Court
                  Supreme Court Case No. 20S-CR-313

                            Jesse L. Payne,
                           Appellant (Defendant),

                                     –v–

                           State of Indiana,
                             Appellee (Plaintiff).


             Argued: October 15, 2019 | Decided: May 18, 2020

                    Appeal from the Parke Circuit Court,
                           No. 61C01-0505-FB-79
                    The Honorable Sam A. Swaim, Judge

         On Petition to Transfer from the Indiana Court of Appeals,
                              No. 18A-CR-1359



                          Opinion by Justice Goff
                Chief Justice Rush and Justice David concur.
Justice Massa dissents with separate opinion in which Justice Slaughter joins.
Goff, Justice.

    Our criminal legal system rests on the basic assumption that humans
are rational agents of free will with the ability to exercise conscious choice
in their everyday actions. So, when an individual possesses “sufficient
mental capacity to fully comprehend the character and consequences of a
criminal act,” the law holds him responsible accordingly. Goodwin v. State,
96 Ind. 550, 563 (1883). The corollary to this maxim holds that “mental
unsoundness does not merely mitigate the offence but excuses it.” Id. at
576. That is, a person is not responsible for his conduct “if, as a result of
mental disease or defect, he was unable to appreciate the wrongfulness of
the conduct at the time of the offense.” Ind. Code § 35-41-3-6(a) (2019).

   The defendant here has long suffered from acute mental illness, having
spent most of his life under psychiatric care for chronic paranoid
schizophrenia and delusional disorder. After confessing to burning down
two bridges (and attempting to burn another), he spent the next eleven
years undergoing competency restoration before standing trial, only to be
found guilty but mentally ill (GBMI)1 by a jury and sentenced to the
maximum aggregate term of ninety years in prison—all despite expert
consensus that he was legally insane.

   Because the State presented insufficient demeanor evidence with which
to rebut both the unanimous expert opinion and Payne’s well-
documented history of mental illness, we reverse the GBMI conviction to
find him not guilty by reason of insanity (NGRI). On remand, we instruct
the trial court, upon the State’s petition, to hold a hearing for Payne’s
involuntary commitment under Indiana Code section 35-36-2-4.




1A GBMI verdict requires an evaluation and treatment of the defendant’s mental illness
during incarceration “in such a manner as is psychiatrically indicated,” but otherwise imposes
a criminal sentence “in the same manner as a defendant found guilty of the offense.” I.C. § 35-
36-2-5(a), (c).



Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020                         Page 2 of 12
Factual and Procedural History
   In 2005, the State charged then thirty-five-year-old Jesse Payne with
two counts of arson, accusing him of burning down two of Parke County’s
historic landmarks: the Bridgeton Covered Bridge in 2005 and the Jeffries
Ford Covered Bridge in 2002. Payne also stood accused of the attempted
2005 arson of the Mansfield Covered Bridge. The State supplemented
these charges with a habitual-offender enhancement. The trial court found
him incompetent to stand trial until 2016. At his jury trial two years later,
Payne asserted the insanity defense. Three court-appointed mental-health
experts—two psychiatrists and a psychologist—unanimously concluded
that he suffered from paranoid schizophrenia and delusional disorder,
rendering him unable to distinguish right from wrong. Despite this expert
unanimity, the jury rejected the insanity defense, finding Payne GBMI on
all counts.

   The trial court entered judgment of conviction and sentenced Payne to
the Department of Correction for the maximum allowed by statute:
twenty years for each count with a thirty-year enhancement for his
habitual-offender status—each sentence to be served consecutively for an
aggregate term of ninety years.

   The Court of Appeals affirmed, holding that the demeanor evidence of
Payne’s deliberate, premediated conduct was sufficient to support the
jury’s conclusion that he was sane at the time of his offenses, despite
expert opinion to the contrary.2




2 The panel also (1) held that the trial court did not abuse its discretion in admitting Payne’s
polygraph, custodial statements, and confession; (2) affirmed Payne’s ninety-year sentence
under Indiana Appellate Rule 7(B); (3) affirmed the trial court’s denial of his motion to
transfer venue; and (4) affirmed the trial court’s finding that the 2005 arson and attempted
arson amounted to two separate offenses rather than a single episode of criminal conduct.
Payne contests neither the third nor fourth issues on transfer, and we need not resolve the
first or second issues because of our decision to reverse on the issue of insanity.



Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020                             Page 3 of 12
Standard of Review
   On review of a GBMI verdict, this Court will affirm the trial court’s
decision “unless ‘the evidence is without conflict and leads only to the
conclusion that the defendant was insane when the crime was
committed.’” Barcroft v. State, 111 N.E.3d 997, 1002 (Ind. 2018) (citation
omitted). We do “not reweigh the evidence or assess the credibility of
witnesses but will consider only the evidence most favorable to the
judgment.” Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004). And while
the factfinder’s determination “that ‘a defendant was not insane at the
time of the offense warrants substantial deference,’” Barcroft, 111 N.E.3d at
1002 (citation omitted), the inferences drawn by the factfinder from the
evidence at trial must be “reasonable and logical,” Thompson, 804 N.E.2d
at 1149.


Discussion and Decision
   In Barcroft, this Court affirmed the defendant’s GBMI conviction for the
murder of her family pastor, citing her “deliberate, premeditated conduct
in the weeks and days leading up to the crime,” along with her efforts to
avoid detection of her criminal conduct during and after the crime. 111
N.E.3d at 1005. This “evidence of Barcroft’s demeanor—taken together
with the flaws in the expert opinion testimony and the absence of a well-
documented history of mental illness—was sufficient to support an
inference of sanity.” Id. at 1008.

   In distinguishing this case from Barcroft, Payne argues that evidence of
his insanity “is overwhelming,” a finding confirmed by each of the court-
appointed experts. Appellant’s Br. at 27. And “in light of his chronic
schizophrenia and fixed delusion,” he insists, evidence of his demeanor is
simply “not probative of sanity.” Id. at 20. To affirm the GBMI verdict, he
contends, would conflict with the holding in Barcroft, effectively creating
an “impossible standard of review.” Pet. to Trans. at 17.

   We agree.




Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020         Page 4 of 12
I. Absent conflict in expert opinion, Payne’s long and
   well-documented history of mental illness clearly
   supports a finding of insanity.
   A defendant pleading insanity bears the burden, by a preponderance of
the evidence, of proving that affirmative defense. I.C. § 35-41-4-1(b) (2017).
And the factfinder, whether judge or jury, may consider all relevant
evidence in reaching a verdict. Barcroft, 111 N.E.3d at 1002–03. This
evidence may include testimony from expert witnesses, proof of the
defendant’s demeanor at the time of the offense, and the defendant’s
history of mental illness. Id. at 1003, 1008.

   Here, the evidence leads only to the conclusion that Payne was insane
at the time he committed the offenses.


    A. The unanimous expert opinion laid a solid foundation
       for establishing Payne’s insanity.
   Mental-health experts, whether retained by the parties or appointed by
the court, offer their opinions on a defendant’s mental condition to assist
the factfinder in deciding whether the defendant was insane at the time of
the offense. Id. at 1003. Expert opinion is “purely advisory” and a
factfinder may discredit their testimony, or disregard it completely, in lieu
of other probative evidence. Id. Still, experts are “central to a
determination of insanity.” Id. And their opinion that the defendant was
insane at the time of the offense offers “a strong justification for raising the
insanity defense” to begin with. Id. (citation omitted).

  Here, all three court-appointed experts—two psychiatrists and a
psychologist—unanimously opined that Payne suffered from paranoid
schizophrenia and delusional disorder. Dr. Ashan Mahmood testified that
“the records have been quite consistent” in showing Payne’s “long term
mental illness,” an illness accompanied by a “pattern of delusions,
hallucinations, non-adherence to medications,” and psychiatric treatment.
Tr. Vol. 5, pp. 74–75. Payne’s schizophrenia and delusional disorder, Dr.
Mahmood opined, ultimately precluded him from appreciating the



Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020            Page 5 of 12
wrongfulness of his actions at the time of the offenses. The other two
experts, Dr. Rebecca Mueller and Dr. Jeffrey Huttinger, likewise
concluded that Payne was legally insane when he committed the offenses.
And Dr. Huttinger further explained that Payne’s demeanor, though
superficially normal to a casual observer, was not necessarily inconsistent
with schizophrenia when his actions were “driven by some type of
delusion.” Id. at 112–18.

   In Barcroft, as in this case, all three mental-health experts testified that
the defendant was legally insane, unable to appreciate the wrongfulness
of her actions at the time of the crime. 111 N.E.3d at 999–1000. The Court,
however, found several “flaws” and “inconsistencies” in the experts’
opinions. Id. at 1008. Conflicting diagnoses, inadequate document review,
deficient psychiatric evaluations, and other issues, the Court concluded,
“support[ed] the trial court’s rejection of Barcroft’s insanity defense.” Id. at
1006–08.

  The record here, by contrast, reveals no discrepancies in diagnosis, no
deficiency in evaluations, and no other substantive issues with the
experts’ opinion. To be sure, Dr. Mahmood testified that he “d[id] not
have a very strong opinion” of whether Payne “appreciated the
wrongfulness of his conduct” at the time of the 2005 arson. Tr. Vol. 5, pp.
92–93. But this uncertainty arose in part from the comparatively stronger
symptoms of psychosis Payne demonstrated at the time of the 2002 arson.
Regardless, while conflicting expert testimony may create a presumption
of sanity, a “conflict does not exist” when “one or several experts testify
that the defendant was insane” and “another expert testifies that he or she
is unable to give [such] an opinion” or, as here, a “strong” opinion. See
Galloway v. State, 938 N.E.2d 699, 710 (Ind. 2010) (emphasis added). See also
Lawson v. State, 966 N.E.2d 1273, 1279 (Ind. Ct. App. 2012) (same), trans.
denied.

   In short, this unanimous expert opinion laid a solid foundation for
establishing Payne’s insanity. And the lack of “flaws” or “inconsistencies”
in this expert opinion lends strong support to this conclusion. Cf. Barcroft,
111 N.E.3d at 1006–08.




Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020             Page 6 of 12
   B. Payne’s well-documented history of mental illness
      deprives any relevant demeanor evidence of its
      probative value.
   When, as here, there is no conflict in expert opinion, there must be
other probative evidence from which to infer the defendant’s sanity. Id. at
1003. This may include evidence of the defendant’s demeanor at the time
of the offense. Id. This evidence, which centers on the defendant’s actions
and statements, may sufficiently prove the defendant’s sanity, even when
expert witnesses conclude otherwise. Id. at 1004.

   In Barcroft, this Court cited the defendant’s “premeditated conduct in
the weeks and days leading up to the crime,” her purchase of a handgun
and ammunition, her preparation of farewell letters to members of her
family, and her overall “calculated attempt to evade detection or to
obscure her identity” on the day of the murder. Id. at 1005. This “ample
demeanor evidence,” the Court concluded, reasonably “support[ed] the
trial court’s rejection of Barcroft’s insanity defense.” Id. (emphasis added).

  Here, the prosecutor at trial introduced demeanor evidence to “show
consciousness of guilt,” including Payne’s effort to avoid witnesses by
acting late at night, his deceptive explanation to police that he had
purchased the fuel found in his car for camping, and his attempt at
establishing an alibi by presenting convenience store receipts. Tr. Vol. 5,
pp. 199, 202–04. Standing alone, this evidence could, as in Barcroft,
reasonably lead to an inference that Payne appreciated the wrongfulness




Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020           Page 7 of 12
of his conduct at the time of the offense.3 Demeanor evidence, however,
“must be considered as a whole, in relation to all the other evidence.”
Galloway, 938 N.E.2d at 714. See also Barcroft, 111 N.E.3d at 1004–08
(weighing the totality of the evidence). An analytical approach to the
contrary “would give carte blanche to the trier of fact and make appellate
review virtually impossible.” Galloway, 938 N.E.2d at 714 (citing cases in
which trial courts have found evidence of flight from police and evidence
of cooperation with police both probative of a defendant’s sanity). See also
Barcroft, 111 N.E.3d at 1005 (recognizing that the defendant’s decision to
spare the life of a witness to the crime could reflect either insanity, as the
experts opined, or “an understanding that killing is wrong”). It would
also render meaningless the statutory requirement that the trial court
appoint two or three “competent” and “disinterested” mental-health
professionals “who have expertise in determining insanity.” See I.C. § 35-
36-2-2(b) (2019).

   To be sure, “demeanor evidence may sufficiently prove a defendant’s
sanity, even when expert and lay witnesses conclude otherwise.” Barcroft,
111 N.E.3d at 1004. But analysis of that evidence forms only part of our
inquiry. We must also look to the defendant’s history of mental illness—
an equally relevant “circumstance that a fact-finder may consider in
evaluating an insanity defense.” Id. at 1008 (citation omitted). And “when
a defendant has a serious and well-documented mental disorder, such as




3This demeanor evidence, Payne contends, does not show that he “appreciated the moral
wrongfulness of his actions,” as the proper legal standard requires. Pet. to Trans. at 17–18. See
Hill v. State, 252 Ind. 601, 614, 251 N.E.2d 429, 437 (1969) (adopting the “wrongfulness”
standard under the ALI’s Model Penal Code test for insanity to protect the defendant who
“appreciated the fact that his conduct was criminal but because of a delusion, believed it to be
morally justified”); I.C. Ann. § 35-41-3-6(a) cmt. at 227 (West 1978) (noting that this section
codified the “[MPC] test for insanity that was adopted by the Indiana Supreme Court in Hill v.
State”); Pub. L. No. 184-1984, § 1, 1984 Ind. Acts 1501, 1501 (repealing the volitional, or
“irresistible impulse,” prong of the insanity test but leaving in place the existing
“wrongfulness” standard), codified at I.C. § 35-41-3-6(a). Whatever the merits of this argument,
we find it unnecessary to resolve, as Payne’s well-documented and consistent history of
mental illness leads us “only to the conclusion that [Payne] was insane when the crime was
committed.” See Galloway, 938 N.E.2d at 710 (citation omitted).



Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020                           Page 8 of 12
schizophrenia,” the probative value of demeanor evidence effectively
dissolves. Galloway, 938 N.E.2d at 713 (citation omitted).

    In Barcroft, this Court pointed to “the absence of a well-documented
history of mental illness” to support an inference of sanity. 111 N.E.3d at
1008 (emphasis added). With only “periodic psychiatric assessments on an
outpatient basis” and with no formal diagnosis of “schizophrenia,
delusional disorder, or other acute mental illness,” Barcroft’s
“questionable” history of mental illness (as her medical record described
it) offered little evidentiary support for her insanity defense. Id.

   Unlike Barcroft’s sparse medical record, Payne’s long history of mental
illness is consistent and thoroughly documented. Payne first received
mental-health treatment at the age of thirteen, inaugurating what would
become a lifetime of involuntary commitments and psychiatric
hospitalizations. Diagnosed with chronic paranoid schizophrenia in 2000,
Payne has since been treated with a veritable cocktail of antipsychotic
medications, including Risperdal, Prolixin, and Haldol. Mental-health
evaluations over the ensuing decade regularly affirmed his schizophrenia
diagnosis, reporting on a consistent pattern of hallucinations and
delusional episodes. Doctors have also diagnosed Payne with
polysubstance abuse and anti-social personality disorder, further evidence
of amplified mental illness.

   Critically, the record reveals no deviation from these findings over the
decades. Even when providers in 2016 deemed Payne competent to stand
trial, there was no change to his schizophrenia diagnosis. As his
psychiatrist explained, Payne fully understood the charges against him
and could effectively participate in his defense only because “his
psychotic symptoms [were] well controlled” by adhering to a strict
regimen of antipsychotic medications. Ex. Vol. 7, p. 101.

   Even then, Payne’s delusional worldview persisted. Indeed, the trial
transcript reveals that, despite the repression of any outward psychotic
symptoms, he possessed little if any rational thought. With no obvious
evidence of feigning, Payne testified to an elaborate conspiracy involving
criminal activity and obstruction of justice by various government
officials. These officials, he attested, had threatened, “terrorized,” and


Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020         Page 9 of 12
physically abused him as a “strategy to stop [him] from exposing” their
misdeeds. Tr. Vol. 4, pp. 228, 245; Tr. Vol. 5, p. 7; Ex. Vol. 6 of 8, p. 87.
Driven by personal “morals and ethics,” Payne considered himself an
“informant,” dutybound to report these officials to the county prosecutor
“for the future of our children, for our present state, [and] for society.” Tr.
Vol. 5, p. 3.

   This well-documented and consistent history of mental illness, along
with the unanimous expert opinion, fully undermines the probative value
of any relevant demeanor evidence. And with no “reasonable [or] logical”
inferences to draw from the evidence in support of the verdict, see
Thompson, 804 N.E.2d at 1149, we come “only to the conclusion that
[Payne] was insane when the crime[s were] committed,” see Galloway, 938
N.E.2d at 710 (citation omitted). Cf. Lawson, 966 N.E.2d at 1282 (opining
that the “lack of a long-standing history of mental illness,” though not
dispositive, may support an inference of sanity). To be sure, the
“factfinder’s determination that ‘a defendant was not insane at the time of
the offense warrants substantial deference from’ an appellate court.”
Barcroft, 111 N.E.3d at 1003 (citation omitted). But this standard does not
and should not deprive this Court of meaningful appellate review. To
conclude otherwise would amount to an abdication of our constitutional
duty. See Ind. Const. art. 7, § 4.




Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020           Page 10 of 12
Conclusion
   Despite its reputation as a “get out of jail free” card,4 an insanity
acquittal in Indiana requires the prosecuting attorney to petition the trial
court for an involuntary commitment proceeding. See I.C. § 35-36-2-4(a)
(2019). The trial court may then order a defendant committed to “an
appropriate facility” or “therapy program” if it finds by “clear and
convincing evidence” that the defendant is “mentally ill and either
dangerous or gravely disabled.” I.C. § 12-26-2-5(e); I.C. § 12-26-7-5(a). A
regular commitment continues until the individual is “discharged from
the facility” or “released from the therapy program,” or when the court
orders a termination or release. I.C. § 12-26-7-5(b). As a further safeguard,
the superintendent of the commitment facility, along with the patient’s
attending physician, must conduct and file with the court periodic
reviews throughout the commitment. I.C. § 35-36-2-4(d); I.C. § 12-26-15-1.

   Notably, Indiana, like most states, imposes no limit on the duration of
a commitment. So long as “the nature and duration of the detention [are]
tailored to reflect pressing public safety concerns,” the state might
continue the commitment indefinitely, even if the person “has regained
sanity.” Foucha v. Louisiana, 504 U.S. 71, 87–88 (1992) (O’Connor, J.,
concurring). See also Jones v. United States, 463 U.S. 354, 361–70 (1983)
(holding that a defendant who successfully establishes the insanity




4Our case law implicating the insanity defense reflects this stubbornly persistent view. See
Georgopulos v. State, 735 N.E.2d 1138, 1141 (Ind. 2000) (quoting skeptical prospective jurors
who, during voir dire, referred to the insanity defense as a “cop-out,” a “loophole,” and “a
way to get a lesser plea”); Caldwell v. State, 722 N.E.2d 814, 816–17 (Ind. 2000) (finding
reversible error when the trial court failed to either admonish the jury or give the defendant’s
tendered instructions after the prosecutor implicitly argued in closing that the defendant
would walk free if he were found NGRI); Dipert v. State, 259 Ind. 260, 262, 286 N.E.2d 405, 407
(1972) (concluding that, while a defendant claiming insanity is typically “not entitled to an
instruction as to what post-trial procedures are available to determine whether he should be
released or subjected to confinement in a mental institution,” the defendant “will be entitled
to inform the jury of such procedures where an erroneous view of the law on this subject has
been planted in their minds”).



Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020                          Page 11 of 12
defense may be committed to a mental institution based on the insanity
judgment alone).

   Because the State presented insufficient demeanor evidence with which
to rebut the unanimous expert opinion and evidence of Payne’s well-
documented history of mental illness, we reverse the GBMI conviction to
find Payne NGRI. On remand, we instruct the trial court to hold a hearing
on the State’s petition for Payne’s commitment to “an appropriate facility”
or “therapy program.” See I.C. § 35-36-2-4(a); I.C. § 12-26-6-8(a); I.C. § 12-
26-7-5(a).


Rush, C.J., and David, J., concur.
Massa, J., dissents with separate opinion in which Slaughter, J., joins.



ATTORNEY FOR APPELLANT
Stacy R. Uliana
Bargersville, Indiana

ATTORNEY FOR APPELLEE
Ian McLean
Supervising Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020          Page 12 of 12
Massa, J., dissenting.

   I respectfully dissent from this opinion fundamentally misapplying the
time-honored standard of review this Court recently reaffirmed in Barcroft
v. State, 111 N.E.3d 997 (Ind. 2018). Today, the Court reverses a unanimous
jury verdict rejecting the insanity defense, despite acknowledging the
“‘substantial deference’” we should show that decision. Ante, at 4 (quoting
Barcroft, 111 N.E.3d at 1002). Instead, because we shouldn’t undermine
this factfinder’s determination “‘unless the evidence is without conflict
and leads only to the conclusion that the defendant was insane when the
crime was committed,’” ibid. (quoting Barcroft, 111 N.E.3d at 1002)
(internal quotation marks omitted), we should affirm.

  The Court plainly states that evidence of Payne’s demeanor—that is his
behavior before, during, and after the offenses—conflicts with the expert
testimony and his documented history of mental illness. Payne strived to
“avoid witnesses by acting late at night.” Ibid. at 7; see Barcroft, 111 N.E.3d
at 1005 (Barcroft “planned to confront the pastor during the early morning
hours, before the day’s activities had started and to avoid potential
witnesses.”). Payne deceptively explained “to police that he had
purchased the fuel found in his car for camping.” Ante, at 7; see Barcroft,
111 N.E.3d at 1005 (Barcroft kept her gun “concealed in her front pocket”
while talking with a witness.). And Payne tried to establish “an alibi by
presenting convenience store receipts.” Ante, at 7; see Barcroft, 111 N.E.3d
at 1005–06 (Barcroft remarked to a detective “that she had ‘actually
planned on not getting caught.’”).

   “Standing alone,” the Court opines, “this evidence could, as in Barcroft,
reasonably lead to an inference that Payne appreciated the wrongfulness
of his conduct at the time of the offense.” Ante, at 7–8. But under our
deferential standard, this demeanor evidence indicative of sanity—even
“standing alone”—compels our affirmance. The longstanding test
recognized by the Court bears repeating: we must affirm “‘unless the
evidence is without conflict and leads only to the conclusion that the
defendant was insane when the crime was committed.’” Ibid. at 4 (quoting
Barcroft, 111 N.E.3d at 1002) (internal quotation marks omitted). See
generally Galloway v. State, 938 N.E.2d 699, 710 (Ind. 2010); Thompson v.
State, 804 N.E.2d 1146, 1149 (Ind. 2004); Robinette v. State, 741 N.E.2d 1162,
1167 (Ind. 2001); Weeks v. State, 697 N.E.2d 28, 29 (Ind. 1998); Gambill v.
State, 675 N.E.2d 668, 672 (Ind. 1996); Barany v. State, 658 N.E.2d 60, 64
(Ind. 1995); Metzler v. State, 540 N.E.2d 606, 610 (Ind. 1989); Rogers v. State,
514 N.E.2d 1259, 1260 (Ind. 1987); Mason v. State, 451 N.E.2d 661, 663 (Ind.
1983); Thomas v. State, 420 N.E.2d 1216, 1218 (Ind. 1981).

   The Court ultimately does not—and cannot—conclude that the
evidence of Payne’s insanity is without conflict. Instead, it asserts that
there is “no ‘reasonable [or] logical’ inferences to draw from the evidence
in support of the verdict.” Ante, at 10 (quoting Thompson, 804 N.E.2d at
1149). But as noted above through the Court’s own words, the jury could
reasonably and logically infer sanity based on Payne’s behavior before,
during, and after the crimes. Indeed, the Court notes that Galloway cited
“cases in which trial courts have found evidence of flight from police and
evidence of cooperation with police both probative of a defendant’s
sanity” and that Barcroft recognized “that the defendant’s decision to
spare the life of a witness to the crime could reflect either insanity, as the
experts opined, or ‘an understanding that killing is wrong.’” Ibid. at 8
(citing Galloway, 938 N.E.2d at 714; Barcroft, 111 N.E.3d at 1005). That
demeanor evidence can often lead to different inferences underscores why
we should leave this determination undisturbed.

   In the end, the Court discounts the evidence of Payne’s demeanor,
elevates the documentation of his mental illness, reweighs the conflicting
evidence, and supplants the factfinder’s determination. I fear the Court’s
opinion, by flouting our standard of review, quiets the immutable trust
we place in factfinders and permits appellate courts to inconsistently
establish rejected insanity defenses. Yes, our appellate review must mean
something. See ibid. at 10 (“[T]his standard does not and should not
deprive this Court of meaningful appellate review.”). But that oversight
must uniformly flow from the proper standard of review. Because today’s
opinion does not, I respectfully dissent.


Slaughter, J., joins.




Indiana Supreme Court | Case No. 20S-CR-313 | May 18, 2020              Page 2 of 2